DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In Figures 1, 2, 5 and 6, the block elements should be labeled with its description within it block element.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
In paragraph [0056], line 2, the phrase “ultrasonic transducer 100” should be changed to -- ultrasonic transducer 110 --. 
In paragraph [0056], line 10, the phrase “receiver 124” should be changed to -- receiver 114 --. 

Claim Objections
Claims 1-14 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 6, the phrase “a time of flight” should be changed to -- a first time of flight -- to provide proper antecedent basis for claims to follow (e.g. claim 5) and clarification since there will be a second time of flight claimed.  In line 9, the phrase “the detected time of flight” should be changed to -- the detected first time of flight --.
In claim 4, lines 9-10, the phrase “second times of flight” should be changed to -- a second time of flight --.  In line 10, the phrase “an acoustic coupling” should be changed to -- the acoustic coupling --.  In line 12, the phrase “second times of flight” should be changed to – second time of flight --.  
In claim 8, line 2, the phrase “the pre-processed signal” should be changed to -- the pre-processed raw signal --.
In claim 10, the claim should be depended upon claim 8 to provide proper antecedent basis for the claimed element “the waveform templates”.  Furthermore, in line 3, the phrase “the waveform templates” should be changed to -- the factory-calibrated waveform templates -- to provide consistency and better clarification.    
In claim 11, line 8, the phrase “a time of flight” should be changed to -- a first time of flight -- to provide proper antecedent basis for claims to follow (e.g. claim 12).  In line 10, the phrase “an acoustic coupling” should be changed to -- the acoustic coupling --.  In line 11, the phrase “the first ultrasound receiver” should be changed to -- a first ultrasound receiver of the at least one ultrasound receiver -- to be provide proper antecedent basis and would be similar claim language used before (e.g. claim 1, lines 7-8).
In claim 12, line 6, the phrase “an acoustic coupling” should be changed to -- the acoustic coupling --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the claim is not clearly understood.  The phrase “one ultrasound received of the at least on ultrasound receive is the first ultrasound receiver” is not clear on its meaning.  Please clarify.
In claim 4, line 13, the phrase “the second signal” is vague.  Is this referring to the second ultrasound test signal or the received ultrasound test signal?  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 3,552,191 (Heseding).
With regards to clam 1, Heseding discloses an ultrasonic system comprising, as illustrated in Figures 1-21, a signal processing unit (e.g. a signal processing unit is inherently implicit in order to process/control the measured signals) configured to cause a first ultrasound emitter P3, when attached to a wall (e.g. top surface) of a vessel 1,2 (e.g. pipe sections of a pipeline), to emit a first ultrasound test signal Si (e.g. emitter impulse; Figure 2a,3; column 6, lines 9-18); receive (e.g. echo signal E1), from at least one ultrasound receiver P1, when attached to the wall of the vessel, the first ultrasound test signal (column 6, lines 9-18; Figures 2a,3); detect a time of flight of the received first ultrasound test signal (column 2, lines 42-53; column 6, lines 19-51; column 6, lines 63-75 and column 9, lines 1-27); determine that an acoustic coupling of the first ultrasound emitter and a first ultrasound receiver of the at least one ultrasound receiver to the wall of the vessel is intact if the detected time of flight corresponds to a length of a path in the wall of the vessel from the first ultrasound emitter to the at least one ultrasound receiver (column 8, line 51 to column 9, line 26; column 6, lines 95-75; column 9, lines 1-27 and 39-47; column 10, lines 12-22).  (See, column 5, line 24 to column 12, line 2).
With regards to claim 2, Heseding further discloses an integrity detection system (e.g. entire system as illustrated in Figure 2a) for detecting an integrity status of an acoustic coupling (column 8, line 65 to column 9, line 27) between an ultrasound transducer P1 and a wall (e.g. top surface) of a vessel 1,2 (e.g. pipe sections of a pipeline) comprising the signal processing unit; a first ultrasound transducer P1 configured to be attached to the wall of the vessel such that the first ultrasound transducer comprising the first ultrasound emitter and the first ultrasound receiver (column 1, lines 67 to column 2, line 3; Figure 2a); the at least one ultrasound receiver configured to be attached to the wall of the vessel (as observed in Figure 2a; column 8, line 65 to column 9, line 27).
With regards to claim 3, Heseding further discloses one ultrasound received of the at least one ultrasound receive is the first ultrasound receiver P1 of the first ultrasound transducer (column 1, lines 67 to column 2, line 3; Figure 2a).
With regards to claim 4, Heseding further discloses a further ultrasound transducer P3 is configured to emit a second ultrasound test signal in the wall of the vessel along a first path to the first ultrasound receiver and along a second path to the further ultrasound transducer; the first ultrasound receiver and the further ultrasound transducer are further configured to receive the second ultrasound test signal and to transmit the received second ultrasound test signal to the signal processing unit; the signal processing unit is further configured to detect second times of flight of the received second ultrasound test signal and to determine that an acoustic coupling of the first ultrasound transducer and the further ultrasound transducer is intact if the detected second times of flight correspond to corresponding lengths of the first and the second paths of the second signal.  (See, column 7, line 64 to column 11, line 25; Figures 13-18).
With regards to claim 11, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 1 and is rejected for the same reasons as set forth above.
With regards to claims 13-14, the claims are directed to a program element claim and are commensurate in scope with the above apparatus claim 1 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,552,191 (Heseding) in view of U.S. Patent Application Publication 2010/0241034 (Little).
With regards to claim 5, Heseding further discloses the at least one ultrasound receiver is further configured to measure an excitation signal of a first ultrasound test signal and to transmit the measured excitation signal to the signal processing unit; the signal processing unit is further configured to receive the excitation signal from the at least one ultrasound receiver; wherein if the signal processing unit has determined that the acoustic coupling of the first ultrasound emitter and the at least one ultrasound receiver is not intact, the signal processing unit is further configured to then detect the first time of flight and to determine that the acoustic coupling between the first ultrasound emitter and the wall of the vessel is intact based on the first time of flight.  (See, column 8, line 65 to column 9, line 27; Figures 2a,3).
The only difference between the prior art and the claimed invention is to determine a decay time of the measured excitation signal, and determine that the acoustic coupling of the first ultrasound emitter and the at least one ultrasound receiver is intact if the decay time is less than a threshold.
Little discloses an ultrasonic inspection system comprising, as illustrated in Figures 1-7, determining a decay time of the measured excitation signal, and determine that the acoustic coupling of the first ultrasound emitter and the at least one ultrasound receiver is intact if the decay time is less than a threshold (paragraphs [0046]; Figures 3,5A).  (See, paragraphs [0033] to [0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing to determine a decay time of the measured excitation signal, and determine that the acoustic coupling of the first ultrasound emitter and the at least one ultrasound receiver is intact if the decay time is less than a threshold as suggested by Little to the system of Heseding to provide redundancy to coupling status checking to prevent false positives from generating fault signals.   (See, paragraph [0046] of Little).
With regards to claim 12, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 5 and is rejected for the same reasons as set forth above.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,552,191 (Heseding) in view of U.S. Patent Application Publication 2010/0241034 (Little), as applied to claim 5 above, and further in view of U.S. Patent Application Publication 2012/0055253 (Sinha).
With regards to claim 6, Heseding does not disclose the excitation signal comprises a signal generated by an application of an excitation voltage of a piezo for the first ultrasound test signal,
Sinha discloses a noninvasive ultrasonic inspecting system comprising, as illustrated in Figures 1A-11B, an ultrasonic emitter 22 an ultrasonic receiver 28; a wall of a vessel 26; an excitation signal comprises a signal generated by an application of an excitation voltage of a piezo for a first ultrasound test signal (paragraphs [0031],[0033],[0034]).  (See, paragraphs [0025] to [0047]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the excitation signal comprises a signal generated by an application of an excitation voltage of a piezo for the first ultrasound test signal as suggested by Sinha to the system of Heseding as modified by Little to have the ability provide transducers that can withstand high temperature.  (See, paragraph [0031] of Sinha).
With regards to claims 7-8, Sinha further discloses processing the signal in paragraphs [0009],[0028],[0039]; however, the reference does not explicitly disclose the measured excitation signal transmitted to the signal processing unit comprises a raw signal such that the signal processing unit is configured to pre-process the raw signal by applying a Hilbert transform and/or a frequency filtering; and the signal processing unit is further configured to subtract the raw signal or the pre-processed signal from factory-calibrated waveform templates and/or to cross-correlate the raw signal with factory-calibrated waveform templates wherein the factory-calibrated waveform templates are representative of an acoustically terminated and an acoustically unterminated transducer as in these claims.  However, to have set such mathematical processing and characteristics of the signal as in the claims are considered to have been a matter of choice possibilities that are well-known concepts and would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 9, Sinha further discloses the threshold comprises a signal-to-noise-ratio or a value based on an output of an artificial intelligence algorithm or a pattern recognition algorithm.  (See, paragraphs [0012],[0026],[0028],[0033],[0034],[0039]).
With regards to claim 10, Sinha further discloses the signal processing unit is further configured to compare an amplitude, a power spectrum, a spectral phase, and/or a temporal phase of the received excitation signal with the waveform templates.  (See, paragraphs [0023],[0039],[0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Bernhard, Lenner, He, Lester, are related to ultrasonic inspection systems having an acoustic coupling between the transducer and a wall of a test object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861